



Exhibit 10.1


SKYWORKS SOLUTIONS, INC. 
AMENDED AND RESTATED 2008 DIRECTOR LONG-TERM INCENTIVE PLAN, AS AMENDED 
1.    Purpose    
        The purpose of this 2008 Director Long-Term Incentive Plan (the “Plan”)
of Skyworks Solutions, Inc., a Delaware corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract and retain the services of experienced and knowledgeable
directors and to provide additional incentives for such directors to continue to
work for the best interests of the Corporation and its stockholders through
continuing ownership of its common stock. Except where the context otherwise
requires, the term “Company” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “Board”).
2.    Eligibility    
        Each member of the Board who is not also an officer of the Company (a
“Director”) is eligible to receive options, restricted stock and other
stock-based awards (each, an “Award”) under the Plan. Each person who receives
an Award under the Plan is deemed a “Participant.”
3.    Administration and Delegation    
        (a)    Administration by Board of Directors.    The Plan will be
administered by the Board. The Board shall have authority to grant Awards and to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable. The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent it shall deem expedient to carry the Plan
into effect and it shall be the sole and final judge of such expediency. All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan made in good faith.
        (b)    Appointment of Committees.    To the extent permitted by
applicable law, the Board may delegate any or all of its powers under the Plan
to one or more committees or subcommittees of the Board (a “Committee”). All
references in the Plan to the “Board” shall mean the Board or a Committee of the
Board to the extent that the Board’s powers or authority under the Plan have
been delegated to such Committee.
4.    Stock Available for Awards    
        (a)    Number of Shares.    Subject to adjustment under Section 9,
Awards may be made under the Plan covering up to 1,470,000 shares of common
stock, $.25 par value per share, of the Company (the “Common Stock”).
        (b)    Counting of Shares.    Subject to adjustment under Section 9, an
option to purchase Common Stock (each, an “Option”) shall be counted against the
share limit specified in Section 4(a) as one share for each share of common
stock subject to the Option, and an Award that is not an Option (a “Non-Option
Award”) shall be counted against the share limit specified in Section 4(a) as
one and one-half (1.5) shares for each share of Common Stock issued upon
settlement of such Non-Option Award.
        (c)    Lapses.    If any Award expires or is terminated, surrendered or
canceled without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan. Shares issued under the Plan may consist in
whole or in part of authorized but unissued shares or treasury shares.
5.    Stock Options    
        (a)    General.    The Board, in its discretion, may grant Options to
Participants and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. Any such grant may vary among individual Participants.
If the Board so determines, Options may be granted in lieu of cash compensation
at the Participant’s election, subject to such terms and conditions as the Board
may establish.





--------------------------------------------------------------------------------





        (b)    Exercise Price.    The Board shall establish the exercise price
of each Option and specify such exercise price in the applicable option
agreement; provided, however, that the exercise price shall not be less than
100% of the Fair Market Value (as defined below in subsection (h)(3)) at the
time the Option is granted.
        (c)    Options Not Deemed Incentive Stock Options.    Any Option granted
pursuant to the Plan is not intended to be an incentive stock option described
in Code Section 422 and shall be designated a “Nonqualified Stock Option.”
        (d)    Limitation on Repricing.    Unless such action is approved by the
Company’s stockholders: (1) no outstanding Option granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option (other than
adjustments pursuant to Section 9), (2) the Board may not cancel any outstanding
option (whether or not granted under the Plan) and grant in substitution
therefore new Awards under the Plan covering the same or a different number of
shares of Common Stock and having an exercise price per share lower than the
then-current exercise price per share of the cancelled option, (3) the Board may
not cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, other than
pursuant to Section 9 and (4) the Board may not take any other action under the
Plan that constitutes a “repricing” within the meaning of the rules of the
Nasdaq Stock Market.
        (e)    No Reload Rights.    No Option granted under the Plan shall
contain any provision entitling the optionee to the automatic grant of
additional Options in connection with any exercise of the original Option.
        (f)    Duration of Options.    Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable option agreement; provided, however, that no Option will be granted
for a term in excess of ten (10) years.
        (g)    Exercise of Option.    Options may be exercised by delivery to
the Company of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(h) for the number of
shares for which the Option is exercised. Shares of Common Stock subject to the
Option will be delivered by the Company following exercise either as soon as
practicable or, subject to such conditions as the Board shall specify, on a
deferred basis (with the Company’s obligation to be evidenced by an instrument
providing for future delivery of the deferred shares at the time or times
specified by the Board).
        (h)    Payment Upon Exercise.    Common Stock purchased upon the
exercise of an Option granted under the Plan shall be paid for as follows:
        (1)   in cash or by check, payable to the order of the Company;
        (2)   except as the Board may otherwise provide in an option agreement,
by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
        (3)   by delivery of shares of Common Stock owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the Board (“Fair Market Value”), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for at least six (6) months and
(iii) such Common Stock is not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements; or
        (4)   by any combination of the above permitted forms of payment.
6.    Restricted Stock; Restricted Stock Units    
        (a)    General.    The Board may grant Awards entitling recipients to
acquire shares of Common Stock (“Restricted Stock”), subject to the right of the
Company to repurchase all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares if issued at no
cost) from the recipient in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock to be delivered at the time such
shares of Common Stock vest or at a later date (“Restricted Stock Units”)
subject to such terms and conditions on the delivery of the shares of Common
Stock as the Board shall determine (each Award for Restricted Stock or
Restricted Stock Units is referred to herein as a “Restricted Stock Award”).
        (b)    Terms and Conditions.    Subject to Section 8, the Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for repurchase (or forfeiture) and the issue price, if any.
        (c)    Stock Certificates.    Any stock certificates issued in respect
of a Restricted Stock Award shall be registered in the name of the Participant
and, unless otherwise determined by the Board, deposited by the Participant,
together with a stock power endorsed in blank, with the Company (or its
designee). At the expiration of the applicable restriction periods, the





--------------------------------------------------------------------------------





Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.
7.    Other Stock-Unit Awards    
        Other Awards of shares of Common Stock, and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”). Such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock Unit Awards may be paid in shares of Common Stock or cash, as the Board
shall determine. Subject to the provisions of the Plan, the Board shall
determine the conditions of each Other Stock Unit Awards, including any purchase
price applicable thereto and any conditions applicable thereto, including
without limitation, performance-based conditions.
8.    Automatic Awards    
        (a)    Initial Award.    Each Participant who is first elected or
appointed to serve as a Director after the Effective Date of the Plan shall
automatically be granted, on the fifth business day after the date of his or her
initial election or appointment (the “Initial Grant Date”), an Award consisting
of Restricted Stock Units having a value approximating $200,000 (the “Initial
Award”). The number of shares subject to the Restricted Stock Unit Award issued
pursuant to the Initial Award shall be determined by dividing (x) $200,000 by
(y) the non-weighted average of the Nasdaq Official Close Price of the Common
Stock as reported by Nasdaq (or if the Common Stock is not then traded on
Nasdaq, the official closing price as reported on such other market on which the
Common Stock is then traded) for each trading day during the 30 consecutive
trading day period ending on (and including) the Initial Grant Date and rounding
such result to the nearest whole share (with .50 and greater being rounded up).
        (b)    Annual Award.    Each year, beginning on the date of the
Company’s 2016 annual meeting of stockholders, each Participant who served as a
Director of the Company prior to the date of the annual meeting of the Company’s
stockholders for such year, or special meeting in lieu of the annual meeting of
stockholders at which one or more directors are elected, and who continues to
serve as a Director of the Company after the annual meeting of stockholders for
such year, or special meeting in lieu of the annual meeting of stockholders at
which one or more directors are elected, shall automatically be granted on the
date of the annual meeting of the Company’s stockholders for such year (the
“Annual Grant Date”), an Award consisting of Restricted Stock Units having a
value approximating $200,000 (the “Annual Award”). The number of shares subject
to the Restricted Stock Unit Award issued pursuant to the Annual Award shall be
determined by dividing (x) $200,000 by (y) the non-weighted average of the
Nasdaq Official Close Price of the Common Stock as reported by Nasdaq (or if the
Common Stock is not then traded on Nasdaq, the official closing price as
reported on such other market on which the Common Stock is then traded) for each
trading day during the 30 consecutive trading day period ending on (and
including) the Annual Grant Date and rounding such result to the nearest whole
share (with .50 and greater being rounded up).
        (c)    Vesting    
        (1)   Unless otherwise determined by the Board, the Restricted Stock
Units granted under Section 8(a) pursuant to the Initial Award shall vest as to
one-third (33.33%) of the shares subject to the Restricted Stock Unit Award on
the first anniversary of the date of grant and as to an additional one-third
(33.33%) of such shares on each anniversary of the date of grant thereafter
until, on the third anniversary of the date of grant, the Restricted Stock Unit
Award shall have vested as to all (100%) of the shares of Common Stock covered
thereby.


        (2)   Unless otherwise determined by the Board, the Restricted Stock
Units granted under Section 8(b) pursuant to the Annual Award shall vest on the
first anniversary of the date of grant as to all (100%) of the shares covered
thereby.
        (3)   Notwithstanding anything to the contrary in this Section 8, with
respect to Awards granted after February 2, 2016, if the Director’s term of
service expires for any reason (including by reason of the Director’s retirement
or failure to stand for reelection at the next annual meeting of stockholders),
other than removal from the Board for cause, within ten (10) business days prior
to the next scheduled vesting date of an Initial Award or Annual Award, as the
case may be, then such Director shall, without any further action by the Board,
be deemed to have continued his or her service through such next scheduled
vesting date.
9.    Adjustments for Changes in Common Stock and Certain Other Events    
        (a)    Changes in Capitalization.    In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (i) the number and class of securities available under this





--------------------------------------------------------------------------------





Plan, (ii) the share counting provisions set forth in Section 4(b), (iii) the
number and class of securities and exercise price per share of each outstanding
Option, (iv) the number of securities issuable pursuant to automatic Awards made
under Section 8, (v) the repurchase price per share subject to each outstanding
Restricted Stock Award and (vi) the share- and per-share-related provisions of
each outstanding Other Stock Unit Award, shall be appropriately adjusted by the
Company (or substituted Awards may be made, if applicable) to the extent
determined by the Board.
        (b)    Reorganization Events.    
        (1)    Definition.    A “Reorganization Event” shall mean: (a) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled,
(b) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction or (c) any
liquidation or dissolution of the Company.
        (2)    Consequences of a Reorganization Event on Awards Other than
Restricted Stock Awards.    In connection with a Reorganization Event, the Board
shall take any one or more of the following actions as to all or any outstanding
Awards on such terms as the Board determines: (i) provide that Awards shall be
assumed, or substantially equivalent Awards shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), (ii) upon written
notice to a Participant, provide that the Participant’s unexercised Options or
other unexercised Awards shall become exercisable in full and will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become realizable or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to a Participant equal to (A) the Acquisition Price times the number of
shares of Common Stock subject to the Participant’s Options or other Awards (to
the extent the exercise price does not exceed the Acquisition Price) minus
(B) the aggregate exercise price of all such outstanding Options or other
Awards, in exchange for the termination of such Options or other Awards,
(v) provide that, in connection with a liquidation or dissolution of the
Company, Awards shall convert into the right to receive liquidation proceeds (if
applicable, net of the exercise price thereof) and (vi) any combination of the
foregoing.
        For purposes of clause (i) above, an Option shall be considered assumed
if, following consummation of the Reorganization Event, the Option confers the
right to purchase, for each share of Common Stock subject to the Option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.
        To the extent all or any portion of an Option becomes exercisable solely
as a result of clause (ii) above, the Board may provide that upon exercise of
such Option the Participant shall receive shares subject to a right of
repurchase by the Company or its successor at the Option exercise price; such
repurchase right (x) shall lapse at the same rate as the Option would have
become exercisable under its terms and (y) shall not apply to any shares subject
to the Option that were exercisable under its terms without regard to
clause (ii) above.
        (3)    Consequences of a Reorganization Event on Restricted Stock
Awards.    Upon the occurrence of a Reorganization Event other than a
liquidation or dissolution of the Company, the repurchase and other rights of
the Company under each outstanding Restricted Stock Award shall inure to the
benefit of the Company’s successor and shall apply to the cash, securities or
other property which the Common Stock was converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Common Stock subject to such Restricted Stock Award. Upon
the occurrence of a Reorganization Event involving the liquidation or
dissolution of the Company, except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Stock Award or any other
agreement between a Participant and the Company, all restrictions and conditions
on all Restricted Stock Awards then outstanding shall automatically be deemed
terminated or satisfied.
        (c)    Change in Control Events.    
        (1)    Definition.    A “Change in Control Event” will be deemed to have
occurred if the Continuing Directors (as defined below) cease for any reason to
constitute a majority of the Board. For this purpose, a “Continuing Director”





--------------------------------------------------------------------------------





will include any member of the Board as of the Effective Date (as defined below)
and any individual nominated for election to the Board by a majority of the then
Continuing Directors.
        (2)    Consequences of a Change in Control Event on
Options.    Notwithstanding any other provision of this Plan to the contrary, if
a Change in Control Event occurs, except to the extent specifically provided to
the contrary in the instrument evidencing any Option or any other agreement
between a Participant and the Company, any options outstanding as of the date
such Change of Control is determined to have occurred and not then exercisable
shall become fully exercisable to the full extent of the original grant.
        (3)    Consequences of a Change in Control Event on Restricted Stock
Awards.    Notwithstanding any other provision of this Plan to the contrary, if
a Change in Control Event occurs, except to the extent specifically provided to
the contrary in the instrument evidencing any Restricted Stock Award or any
other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock Awards then outstanding shall automatically
be deemed terminated or satisfied.
10.    General Provisions Applicable to Awards    
        (a)    Transferability of Awards.    Except as the Board may otherwise
determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.
        (b)    Documentation.    Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine. Such written
instrument may be in the form of an agreement signed by the Company and the
Participant or a written confirming memorandum to the Participant from the
Company. Each Award may contain terms and conditions in addition to those set
forth in the Plan.
        (c)    Board Discretion.    Except as otherwise provided by the Plan,
each Award may be made alone or in addition or in relation to any other Award.
The terms of each Award need not be identical, and the Board need not treat
Participants uniformly.
        (d)    Termination of Status.    The Board shall determine the effect on
an Award of the disability, death, or other change in the non-employee director
status of a Participant and the extent to which, and the period during which,
the Participant, or the Participant’s legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award.
        (e)    Withholding.    Each Participant shall pay to the Company, or
make provision satisfactory to the Company for payment of, any taxes required by
law to be withheld in connection with an Award to such Participant. Except as
the Board may otherwise provide in an Award, for so long as the Common Stock is
registered under the Exchange Act, Participants may satisfy such tax obligations
in whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). Shares surrendered to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements. The Company may, to the extent permitted by law, deduct any such
tax obligations from any payment of any kind otherwise due to a Participant.
        (f)    Amendment of Award.    Except as provided in Section 5, the Board
may amend, modify or terminate any outstanding Award, including but not limited
to, substituting therefor another Award of the same or a different type and
changing the date of exercise or realization, provided that the Participant’s
consent to such action shall be required unless the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.
        (g)    Conditions on Delivery of Stock.    The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Company may consider appropriate to satisfy the requirements of any applicable
laws, rules or regulations.
        (h)    Acceleration.    Except as otherwise provided in Section 9(c),
the Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.
11.    Miscellaneous    





--------------------------------------------------------------------------------





        (a)    No Right To Status.    No person shall have any claim or right to
be granted an Award, and the grant of an Award shall not be construed as giving
a Participant the right to any relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.
        (b)    No Rights As Stockholder.    Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
        (c)    Effective Date and Term of Plan.    The Plan shall become
effective on the date on which it is approved by the Company’s stockholders (the
“Effective Date”), and no Award may be granted until the Effective Date. No
Awards shall be granted under the Plan after the completion of 10 years from the
date that the Plan was most recently approved by the Company’s stockholders, but
Awards previously granted may extend beyond that date.
        (d)    Amendment of Plan.    The Board may amend, suspend or terminate
the Plan or any portion thereof at any time; provided that, without approval of
the Company’s stockholders, no amendment may (1) increase the number of shares
authorized under the Plan (other than pursuant to Section 9), (2) materially
increase the benefits provided under the Plan, (3) materially expand the class
of participants eligible to participate in the Plan, (4) expand the types of
Awards provided under the Plan or (5) make any other changes that require
stockholder approval under the rules of the Nasdaq Stock Market, Inc. No Award
shall be made that is conditioned upon stockholder approval of any amendment to
the Plan.
        (e)    Provisions for Foreign Participants.    The Board may modify
Awards or Options granted to Participants who are foreign nationals or employed
outside the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
        (f)    Compliance With Code Section 409A.    No Award shall provide for
deferral of compensation that does not comply with Section 409A of the Code,
unless the Board, at the time of grant, specifically provides that the Award is
not intended to comply with Section 409A of the Code.
        (g)    Governing Law.    The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law.







